Title: [Diary entry: 2 August 1785]
From: Washington, George
To: 

Tuesday 2d. Thermometer at 76 in the Morng.—78 at Noon and  at Night. Weather clear and Warm with but little wind. Left George Town about 10 Oclock, in Company with all the Directors except Govr. Lee who went to Mellwood to visit Mr. Igns. Digges (his father in Law) who lay at the point of death and being accompanied by Colo. James Johnson (Brother to Govr. Johnson) and Messrs. Beall, Johns & others who took with them a cold Collation with Spirits wine &ca. We dined at Mr. Bealls Mill 14 Miles from George Town and proceeded—that is the Directors and Colo. Johnson—to a Mr. Goldsboroughs, a decent Farmers House at the head of the Senneca falls—about 6 Miles and 20 from George Town.